343 F.2d 474
UNITED STATES of Americav.Ralph Michael LEPISCOPO, Appellant.
No. 14723.
United States Court of Appeals Third Circuit.
Argued April 5, 1965.
Decided April 9, 1965.
Certiorari Denied May 17, 1965.

See 85 S.Ct. 1541.
Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Lewis P. Mitrano, Philadelphia, Pa., for appellant.
Barry D. Maurer, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., on the brief), for appellee.
Before GANEY and FREEDMAN, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM.


1
An examination of the record reveals no error in the judgment reached in the District Court and, accordingly, this judgment will be affirmed.